Title: From George Washington to Major General William Heath, 12 August 1777
From: Washington, George
To: Heath, William



Dr Sir
Camp 20 Miles from PhiladelphiaAug. 12th 1777.

I have now before me your favour of the 30th Ulto which only came to hand last night.
Having written you fully yesterday, I have but little to add at this time and indeed Nothing but what respects the Subject of your Request.

Springfeild being in the Massachusetts State is certainly included in your Command, and you will from time to time order payment to the persons employed in the Elaboratory department, as their pay becomes due; taking care that the Accounts are regularly stated & authenticated in the best manner circumstances will admit. I would also have you to direct and order every possible, necessary aid of Teams & Waggons to be furnished—Whenever they are wanted for removing and forwarding the Stores to and from thence, and to establish such regulations in that instance, as you shall judge best calculated to promote the service.
The Stores & Elaboratory are under the management of Genl Knox, as being more intimately connected with his Department, You will therefore be mindful not to give any Orders contrary to his or mine, as a Compliance would produce Confusion & in many cases derange the most necessary plans. I am &c.

G.W.

